Exhibit 10.1

 

Share Purchase Agreement

 

This “Share Purchase Agreement” (hereinafter referred to as the “Agreement”) is
signed by the parties on April 6, 2020 (hereinafter referred to as “Signing
day”).

 

(1) Sino-Global Shipping America, Ltd (hereinafter referred to as “Party A”,
“SINO”), is a US-based company registered in Richmond, Virginia, USA, and went
public in 2008.

 

(2) WU KELIN (吴克林) (hereinafter referred to as “Party B”), a natural person with
full capacity for civil conduct, ID number: [], passport number: []. He
currently directly holds 88.5% shares of Mandarine Ocean Ltd.

 

(3) Mandarine Ocean Ltd, (Hanyang Shipping Co., Ltd., hereinafter referred to as
“Target Company”, “Hanyang Shipping”), a shipping company registered in the
Marshall Islands.

 

Given:

 

1. SINO is the only listed company on the Nasdaq Capital Market that deals with
the general shipping agency business of shipping vessels. SINO’s physical
network has entered the East and West Coast of the United States (New York and
Los Angeles), Canada, Australia, Hong Kong, Beijing, Shanghai, Ningbo, China. It
is a comprehensive shipping company whose main business is shipping general
agency business, and shipping logistics services and ship management services
are other businesses.

 

2. Party B holds 88,500 Shares of the Target Company’s outstanding shares, which
equals to 88.50% of the Target Company’s registered capital, and he also serves
as its director.

 

3. The Target Company registered in the Republic of the Marshall Islands on
January 27, 2015 and its main business is ship management and shipping
operations, chartering, and ship brokerage business.

 

4. In order to further expand the scope of business and management of its
business and promote the development of its global shipping service business and
projects, Party A intends to purchase 75,000 shares of Hanyang Shipping held by
Party B through a combination of cash and issuance of SINO shares (hereinafter
referred to as the “Transaction”), Party B is willing to sell the controlling
interest in Hanyang Shipping, such that Party A will own 75% of Hanyang Shipping
following completion of the Transaction.

 

5. In order to further expand the scope of business and management of its own
business and promote the development of its global shipping service business and
projects, Party A intends to acquire a controlling stake in Hanyang Shipping and
make full use of Party A’s listing status through Hanyang Shipping expand the
size of the single ship company, and create greater profit space for Hanyang
Shipping. At the same time, with the joining Party A will provide professional
and efficient shipping agency and logistics services for all ships operated and
chartered by Hanyang Shipping, which will not only help Hanyang Shipping reduce
operating costs, but also bring certain ships and ultimately achieve a win-win
effect.

 



 

 

 

In order to better broaden the overall shipping service chain, to maximize the
respective advantages of both parties, and to achieve the goal of common
development, the two parties, based on the principle of equality and mutual
benefit, and through friendly negotiations, the parties have reached an
agreement as follows:

 

Article 1 Definition

 

1.1 The “Transaction” refers to Party A’s purchase of 75,000 shares of the
equity of Hanyang Shipping held by Party B, constituting 75% of Hanyang
Shipping’s total equity, in a combination of cash and issuance of SINO common
stock.

 

1.2 The “Target Assets” refer to the 75% equity of Hanyang Shipping to be
purchased by Party A, i.e., 75,000 shares.

 

1.3 The “Delivery/Closing Date” means the date on which Party B transfers the
underlying assets to Party A’s name.

 

1.4 The “Transition Period” refers to the period between December 31, 2019 and
the Closing Date.

 

Article 2 Valuation of the Target Assets

 

2.1 Within 30 days after this Agreement is signed and becomes effective, Party A
will issue 800,000 restricted shares of common stock to Party B as the first
payment of the Transaction. At the same time, Party B will transfer 75% of the
equity of Hanyang Shipping to Party A. The lock-up period for the 800,000
restricted shares issued is 24 months, and the exchange price of the 800,000
shares is converted based on the 2 times average closing price of 10 trading
days before this purchase agreement signed.

 

2.2 Subject to completion of the valuation report and the adjustments set forth
below, Party A and Party B agree that the overall valuation of the Target
Company is USD 5,000,000 and the transaction price of the Target Assets is USD
3,750,000 (including the 800,000 shares paid upfront). Party A will pay in
installments as follows:

 

2.2.1 Based on the audit result for the fiscal year from July 1, 2020 to June
30, 2021 of Hanyang Shipping provided by the independent accounting firm engaged
by Party A, if Hanyang Shipping reaches the pre-tax profit goal of the year as
described below, Party A shall pay Party B up to USD 1,125,000 of cash
equivalent or restricted shares equivalent.

 

●If Party B’s annual pre-tax profit is less than USD 800,000, Party A shall
withdraw and cancel the 800,000 restricted shares that have been issued to Party
B;

 

●If Party B’s annual pre-tax profit exceeds USD 800,000 but does not reach USD
1,000,000, Party A does not need to pay Party B any cash or stock;

 



2

 

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 1,000,000 but does
not reach USD 1,200,000, Party A will pay to Party B in cash or stock an
equivalent of USD 500,000.

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 1,200,000 but does
not reach USD 1,500,000, Party A will pay to Party B in cash or stock an
equivalent of USD 800,000.

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 1,500,000, Party A
will pay to the Party B in cash or stock that is equal USD 1,125,000.

 

2.2.2 Based on the audit result for the fiscal year from July 1, 2021 to June
30, 2022 of Hanyang Shipping provided by the independent accounting firm engaged
by Party A, if Party B reaches the pre-tax profit goal of the year as promised,
Party A shall pay Party B up to USD 2,625,000 of cash equivalent or restricted
shares equivalent (including the 800,000 shares paid previously). The specific
payment schedule is as follows:

 

●If Party B’s annual pre-tax profit is less than USD 1,800,000, Party A does not
need to pay Party B any cash or stock;

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 1,800,000 but does
not reach USD 2,000,000, Party A pays Party B USD 800,000 in cash or stock
(including 800,000 shares already paid in the previous period);

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 2,000,000 but does
not reach USD 2,500,000, Party A pays Party B USD 1,000,000 in cash or stock
(including 800,000 shares already paid in the previous period);

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 2,500,000 but does
not reach USD 3,000,000, Party A pays Party B USD 1,500,000 in cash or stock
(including 800,000 shares already paid in the previous period);

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 3,000,000 but does
not reach USD 3,500,000, Party A pays Party B USD 2,000,000 in cash or stock
(including 800,000 shares already paid in the previous period);

 

●If Party B’s annual pre-tax profit reaches or exceeds USD 3,500,000, Party A
shall pay USD 2,625,000 in cash or stock to Party B (including 800,000 shares
paid previously).

 

2.2.3 In any case, the stock consideration issued by Party A at any stage
(including the 800,000 shares paid in the previous period) shall not exceed
3,647,807 restricted shares; the total amount paid by Party A (including all
cash and shares) to Party B shall not exceed USD 3,750,000.

 

If an overall valuation of the Target Company given by an appraisal company is
less than USD 4,000,000 or more than USD 6,000,000, both parties agree to
renegotiate the transaction price and consideration payment plan and to sign a
relevant supplementary agreement.

 



3

 

 

Article 3 Transition Period

 

3.1 Party B must ensure that the operating activities of the Target Assets
during the Transition Period have remained normal and stable in all major
aspects, and that the business model, management team, assets, or financial
status is continuous, stable and consistent in all major aspects of its normal
business process.

 

3.2 During the Transition Period, without the consent of Party A, Party B shall
not set up any of the underlying assets as mortgage, or pledge to any third
party its rights, and shall, through the exercise of shareholder rights, ensure
that the Target Company during the Transition Period shall not be in violation
of this Agreement. The disposal of assets shall not be conducted with external
guarantees or increases in significant debts that are not related to normal
production and operation.

 

Article 4 Delivery of Target Assets

 

4.1 Party B agrees to transfer the Target Assets to Party A’s name within 30
days after this Agreement is signed and becomes effective. Party B shall assist
Party A in completing the transfer procedures of the Target Assets.

 

4.2 The parties agree, any legal risks and contingent liabilities resulted from
any matters of Hanyang Shipping before the Closing Date shall be borne by Party
B, and Party A shall not bear any responsibility or liability; that from the
date of delivery, Party A shall enjoy all rights, rights and interests related
to the underlying assets, bear the risks of the underlying assets and all its
responsibilities and obligations.

 

Article 5 Non- competition, Term of Office and Future Operations

 

5.1.1 Party B promises that after the signing of this agreement, Party B shall
only be engaged in Hanyang Shipping as his sole business entity [shipping
management and operation business, chartering business, ship brokerage
business]; And all ships controlled by Party B and its related parties are
exclusively operated by Hanyang Shipping, except for Hanyang Shipping, he will
not be engaged in the same and similar business that the Target Company is in,
nor will he work in business that is the same, similar or competitive
relationship with the Target Company, including but not limited to:
participating in the above business by investment, cooperation, contracting,
leasing, commissioning, etc., or directly work in the above-mentioned business;
and Party B also promises that all future part-time jobs/positions and foreign
investment activities must be approved by the board of directors of Party A.

 

5.1.2 Party B promises that Party B, the service period of Party B to Party A
and Hanyang Shipping shall be no less than five years from the date of
completion of the transaction.

 

5.2 In order to ensure sustained and stable development of the Target Company,
Party B shall ensure the stability of the company’s existing core team members
(specific list negotiated by both parties). Party B shall ensure that the Target
Company’s existing core team members and their immediate family members, during
their hire period and two years after leaving the Target Company, shall not
directly or indirectly engage in any activities that may be the same, similar or
competitive with the business of the Target Company, and shall not directly or
indirectly be in a position with an enterprise that is the same, similar or
competitive with the business of the Target Company.

 



4

 

 

5.3 Party B promises and guarantees that Hanyang Shipping’s own chartered ships
(including bareboat charter and time chartered ships) will be divested based on
Party A’s requirements before the signing of this agreement, starting April 6,
2020, Hanyang Shipping will no longer bear any chartering ship costs and related
ship management costs. In connection with such divestiture, Party B acknowledges
that all amounts reflected as bunker oil inventory shall be settled at closing.

 

5.4 Post Transaction Operations and Related Transactions

 

(1) Both Party A and B agree that after the completion of the transaction, the
Shipping Business Department of SINO will be responsible for Hanyang Shipping’s
operation and management; Hanyang Shipping shall submit any agreements or
contracts with other parties to the Shipping Business Department of SINO for
review and approval before execution.

 

(2) Party B promises that he will try to avoid any related party transactions
between himself and the company or companies that he actually controls or exerts
significant influence on with Hanyang Shipping; and that if a related party
business transaction is not avoidable or there is a reason for a related party
transaction to conduct, he promises those will be conducted on an equal basis in
accordance with the principles of fairness and equivalent remuneration, and the
transaction price will be determined at a reasonable price recognized by the
market. Party B also guarantees that the related party transactions mentioned
above must be submitted to the SINO Board of Directors for review and approval
in accordance with the related party decision-making procedures.

 

(3) For a period of five years commencing on the Closing Date, Party B hereby
grants to Party A the right of first refusal to provide shipping management,
operation, chartering and ship brokerage services through Hanyang Shipping to
the ships owned or controlled directly or indirectly by Party B. In the event
Party A declines to provide such services, Party B may obtain services from
third parties on terms that are no more favorable than those offered to Party A.
The parties agree that this right of first refusal shall apply to each shipment
and must be re-offered to Party A each time Party B requires such services. In
particular, Party B agrees that any services offered to Party A to provide shall
include the oil costs, so that Party A does not need to carry oil in inventory.

 

5.5 If Party B violates the commitments of this Article (Article 5), it shall
pay Party A USD 1,500,000 as liquidated damages and return to Party A all the
operating profits, wages, and remuneration obtained from such breach of
commitments. If the above compensation cannot cover all Party A’s loss due to
such breach of commitments by Party B, Party B shall be liable for all such
loss.

 

Article 6 Agreement comes into effect, changes and termination

 

6.1 This Agreement shall be established and formally entered into force on the
date of signing by the parties and the approval of the transaction by the board
of directors of the Party A (the date on which the last condition is satisfied).

  

6.2 After the signing of this agreement, if Party A’s engaged independent
accounting firm needs to conduct a pre-acquisition audit of Hanyang Shipping,
and the results of the pre-acquisition audit show that the actual assets and
operating conditions of Hanyang Shipping are significantly different from the
information provided by Party B, then the two parties need to negotiate on the
differences and sign a written supplementary agreement. In addition, the
independent accounting firm engaged by Party A should have the rights to
access/audit the books and records of Hanyang Shipping with proper pre-notice to
Party B by Party A for the pre-acquisition and post-acquisition periods.

 

6.3 If Party A and Party B cannot reach an agreement on the difference in
Article 7.2, or if the difference makes Party A unable to complete the
acquisition, Party A has the right to terminate this agreement unilaterally.

 

5

 

   

Article 7 Statements and Warranties

 

7.1 Party B holds legal ownership of the Target Company, as of the date of the
signing of the Agreement, the 88.50% of Hanyang Shipping owned by Party B is not
in mortgage, pledge, seizure or other circumstances that limit its rights of,
nor have any ownership disputes.

 

7.2 Target Company has convened a shareholders’ meeting and all shareholders
have approved the transaction with 100% votes; the shareholders have agreed not
to make distribution of the Target Company’s dividends before the completion of
the transaction and such retained dividend shall be shared by the new and the
old shareholders after the completion of the transaction.

 

7.3 All documents, materials and information provided by Party B and Hanyang
Shipping to Party A in connection with this transaction are true, accurate,
complete and valid, and there are no false records, misleading statements or
major omissions.

 

7.4 Hanyang Shipping complies with relevant laws and regulations related to its
industry in all major aspects, and has obtained government approvals / permits
required for business operations. It has not been accused of causing significant
adverse effects on Hanyang Shipping, and it does not exist in any situation,
circumstance, or event that, in reasonable judgment, may cause Hanyang Shipping
to be subject to significant punishment by the relevant government authority.

 

Article 8 Commitment of Taxes

 

8.1 The parties agree that all taxes and fees due to the transaction (including
but not limited to matters related to the transfer of the underlying assets)
shall be borne by the parties in accordance with its respective relevant
national laws and regulations.

 

8.2 Party B undertakes that any unpaid taxes, litigation and other liabilities
incurred before the delivery date shall be borne by Party B itself.

 

Article 9 Exclusivity

 

9.1 This Agreement is an exclusive agreement. Without the consent from Party A,
Party B shall not directly or indirectly negotiate or accept offer with any
third party on Hanyang Shipping’s capital increase, equity transfer, or other
forms of investment in Hanyang Shipping (whether or not through mergers,
consolidations, or other means).

 

9.2 Neither party may transfer, transfer or otherwise transfer all or part of
its rights or obligations under this Agreement to any party other than this
Agreement.

 

6

 

  

Article 10 Confidentiality Clause

 

The content of this Agreement and any information that each party learns from
the other party about this transaction are confidential information, and each
party bears strict confidentiality obligations, and may not disclose it without
the written permission of the disclosing party. The exception is when Party A is
required to disclose as a listing company with SEC or Nasdaq, the professionals
who assist with such require disclose will bear the same confidentiality
obligation.

 

Article 11 Liability for Breach of Contract

 

11.1 If Party A is unable to complete the acquisition due to the differences in
the items stipulated in Section 7.3 resulted from the reasons that already
existed before the acquisition, or if Party A’s purpose of acquisition is
ultimately unachievable due to Party B’s violation of the Article 8 in statement
and guarantee, Party B shall unconditionally refund Party A all paid stock and /
or cash consideration.. At the same time, Party B also needs to compensate Party
A for USD 50,000 and related costs (including but not limited to intermediary
fees, attorney fees, and other acquisition preparation related costs).

 

11.2 Except as otherwise provided in this Agreement, if Party B violates other
provisions of this agreement and causes losses to the Target Company or Party A,
Party B shall bear corresponding compensation liabilities to Party A and the
Target Company, including but not limited to total loss.

 

11.3 If Party A does not make purchase payments to Party B in accordance with
the Agreement, Party A shall pay Party B in stock an equivalent of USD 50,000
from the 800,000 shares in 2.1 clause, and the rest of that 2.1 clause payment
shall be returned to Party A.

 

Article 12 Applicable Law and Dispute Resolution

 

The establishment, validity, interpretation and performance of this agreement,
as well as the resolution of any disputes involving this agreement, shall be
governed by the federal laws of the United States and the state laws of the
Commonwealth of Virginia.

 

Any disputes arising out of or in connection with this Agreement shall be
conducted in accordance with the New York Convention for arbitration in
accordance with the arbitration rules in force at the time of the application
for arbitration. The arbitral award is final and binding on both parties. The
parties agree to conduct arbitration in Richmond, Virginia and acknowledge and
agree such venue is convenient and appropriate.

 

Article 13 Others

 

This agreement is signed in English. The original is in two copies. Each party
to the agreement holds one copy. Each copy has the same legal effect.

 

(No text below)

 



7

 

 

(There is no text on this page, which is the signature and seal page of the
Share purchase Agreement.)

 

Party A:

 

Sino-Global Shipping America, Ltd

  

Signed:  /s/ Cao Lei   Name: Lei CAO Position: CEO

 



8

 

 

(There is no text on this page, which is the signature and seal page of the
Share purchase Agreement)

 

Party B:

 

WU KELIN (吴克林)

  

Signed:  /s/ Wu Kelin  

  

Subject company:

 

Mandarine Ocean Ltd

  

Signed:  /s/ Wu Kelin  

Name: Wu Kelin

Position: Director

 

 

9



 

 